Citation Nr: 0330017	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  02-08 840A	)	DATE
	)
	)



THE ISSUE

Whether a December 1984 decision of the Board of Veterans' 
Appeals (Board) was clearly and unmistakably erroneous in not 
assigning an effective date earlier than October 31, 1983, 
for the award of service connection for 
post-traumatic stress disorder (PTSD).




ATTORNEY FOR THE BOARD

C. Crowley, Counsel




INTRODUCTION

The moving party served on active duty in the U.S. Marines 
Corps from November 1966 to October 1969, when he was 
permanently retired for disability.  He received the Purple 
Heart Medal for injuries sustained in combat in Vietnam.  

This case stems from a motion alleging clear and unmistakable 
error (CUE) in a December 1984 Board decision by not 
assigning an effective date earlier than October 31, 1983, 
for the award of service connection for PTSD.


FINDINGS OF FACT

1.  In the December 1984 decision at issue, the Board 
determined that an effective date earlier than October 31, 
1983, was not warranted for the award of service connection 
for PTSD.

2.  The correct facts, as they were known at that time, were 
before the Board and the statutory and regulatory provisions 
extant at that time were correctly applied.

3.  There was a tenable basis for the Board's decision in 
December 1984; it was not undebatably erroneous or fatally 
flawed.


CONCLUSION OF LAW

The Board's December 1984 decision, denying an effective date 
earlier than October 31, 1983, for the award of service 
connection for PTSD, did not involve CUE.  38 U.S.C.A. § 7111 
(West 2002); 38 C.F.R. § 3.105(a) (1983); 
38 C.F.R. §§ 20.1403, 20.1404 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 ("VCAA")

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  This Act eliminated the requirement that a 
well-grounded claim be submitted, enhanced VA's duty to 
assist a claimant in developing facts pertinent to a claim, 
and clarified VA's duty to notify the claimant and 
representative concerning certain aspects of claim 
development.  See VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).

The VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002), and the implementing 
regulations are found at 38 C.F.R. §§ 3.102, 3.156, 03.159, 
3.326 (2002).

In a precedent case, however, Livesay v. Principi, 15 Vet. 
App. 165, 179 (2001) (en banc), the U.S. Court of Appeals for 
Veterans Claims (Court) concluded, as a matter of law, that 
CUE motions concerning prior decisions of the Board are 
categorically excluded from the purview of the VCAA.  In 
discussing the basis for its holding, the Court explained 
that CUE claims are not conventional appeals, but rather are 
requests for revisions of previous decisions.  And as such, 
the Court found that a litigant alleging CUE is not pursuing 
a claim for benefits pursuant to Part II or III of Title 38, 
of the United States Code, but rather is collaterally 
attacking a final decision pursuant to section 5109A of Part 
IV or section 7111 of Part V of Title 38.  The Court went on 
to note that, while a finding of CUE may indeed result in 
reversal or revision of a final decision on a claim for 
benefits, it was not by itself a claim for benefits under 
Part II or III of Title 38.  

Thus, the VCAA has no applicability or bearing on this 
particular appeal.




II.  Whether the December 1984 Board Decision was Clearly and 
Unmistakably Erroneous in not Assigning an Effective Date 
Earlier than October 31, 1983, 
for the Award of Service Connection for PTSD.

Historically, a moving party was precluded from collaterally 
attacking a prior final Board decision by alleging CUE in an 
RO rating decision that was subsumed in that decision.  See 
Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 1994).  But effective 
November 21, 1997, the provisions of Pub. L. No. 105-111, 111 
Stat. 2271 (codified at 38 U.S.C.A. § 7111 (West 2002)) 
permit challenges to decisions of the Board on the grounds of 
CUE.  The final regulations amending the Rules of Practice 
before the Board were promulgated and became effective on 
February 12, 1999, providing for procedures to challenge 
prior Board decisions on the basis of CUE.  64 Fed. Reg. 
2134-2141 (1999) (codified at 38 C.F.R. § 20.1400 et. seq. 
(2002)).

The Board has original jurisdiction to consider motions for 
revision of prior BVA decisions.  Motions should be filed at 
the Board, but requests filed elsewhere within VA and 
transmitted to the Board shall be treated as if filed at the 
Board.  38 C.F.R. § 20.1404(c), (d).  A CUE motion may be 
filed at any time.  The motion is not an appeal; therefore, 
it is not subject to the provisions of Part 19 or Part 20 
that relate to the processing and disposition of appeals.  
See 38 C.F.R. §§ 20.1402, 20.1411.  

The regulations codify the current requirements for a CUE 
motion that the Court has defined for motions of CUE in RO 
rating decisions.  See Russell v. Principi 3 Vet. App. 310 
(1992); Damrel v. Brown, 6 Vet. App. 242 (1994).  Thus, 
38 C.F.R. § 20.1403(a) and (c) define CUE as:

1.  It is the kind of error, of fact or of law, 
that when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result 
would have been manifestly different, but for the 
error.  38 C.F.R. § 20.1403(a).

2.  Generally, either the correct facts, as they 
were known at the time, were not before the Board, 
or the statutory and regulatory provisions extant 
at the time were incorrectly applied.  38 C.F.R. 
§ 20.1403(a).

3.  It is an error in the Board's adjudication of 
the appeal which, had it not been made, would have 
manifestly changed the outcome when it was made.  
38 C.F.R. § 20.1403(c).

Further, CUE is an error that is not debatable, such that 
reasonable minds could only conclude that the original 
decision was fatally flawed.  Russell v. Principi, 3 Vet. 
App. At 313.  Additionally, 38 C.F.R. § 20.1403(d) gives 
examples of situations that are not CUE.  CUE is not a:

1.  Changed medical diagnosis.  38 C.F.R. § 20.1403(d).

2.  Failure to fulfill the duty to assist.  38 C.F.R. 
§ 20.1403(d).

3.  Disagreement as to how the facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d).

4.  Change in interpretation of a statute or regulation  
38 C.F.R. § 20.1403(d).

38 C.F.R. § 20.1403(c) also indicates that, where it is not 
absolutely clear that a different result would have ensued, 
but for the error, the error complained of cannot be CUE.  No 
new evidence will be considered, 38 C.F.R. § 20.1405(b), and 
the law precludes Remands or other referral for the purpose 
of deciding the motion.  38 U.S.C.A. § 7111(e).

The Board's consideration of the CUE motion must be based on 
the record that existed when the prior decision was made, 
38 C.F.R. § 20.1403(b), unless the Board decision was decided 
on or after July 21, 1992.  In those cases, the record 
technically includes matter possessed by VA not later than 
90 days before the file was transferred to the Board, 
provided that the documents could reasonably be expected to 
be part of the record.  38 C.F.R. § 20.1403(b)(2).  This is 
because on July 21, 1992, the Court decided Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (per curiam order).  In 
Bell, there was a dispute as to the evidence that was to be 
included in the "Record On Appeal (ROA)" before the Court.  
The Court noted that, while it was precluded by statute from 
considering any material which was not contained in the 
record of proceedings before the Secretary and the Board, 
because three of the four items were clearly generated by the 
VA, the Secretary had constructive, if not actual, knowledge 
of those items.  Id at 613-614; see Murincsak v. Derwinski, 2 
Vet. App. 363, 372-373 (1992) (panel decision) (Court cannot 
accept Board being unaware of certain evidence, especially 
when such evidence in possession of VA, and Board on notice 
to possible existence and relevance); see also Rollins v. 
Derwinski, 2 Vet. App. 481 (1992).

Rule 1403(b)(2) adopts this concept of "constructive 
notice" for Board decisions after July 21, 1992.  

The benefit of the doubt provisions of 38 U.S.C.A. § 5107(b) 
are not applicable in CUE motions.  38 C.F.R. § 20.1411(a).  
In fact, the movant bears the burden of presenting specific 
allegations of error that would amount to CUE.  

Thus, for a moving party to make a successful CUE showing is 
an extremely difficult burden.  The CUE motion in this case 
was filed with the Board in July 2002.  The moving party 
argues that there was CUE in the Board's December 1984 
decision, denying an earlier effective date for the 
establishment of his PTSD award and rating, because he had 
received ongoing treatment for a psychological or nervous 
condition from December 1969, just after service, 
until October 1983 when he requested to reopen his claim.  He 
also alleges there was CUE since new evidence shows that one 
VA examiner opined that the movant probably had what is now 
known as PTSD prior to the October 31, 1983, effective date 
that was assigned based on the evidence in the claims folder 
in December 1984.



In the December 1984 decision at issue, the Board, in 
pertinent part, denied the moving party's claim that the 
effective date for the award of service connection should be 
extended retroactively to April 1974, the date a diagnosis of 
paranoid schizophrenia was made during a VA hospitalization.  
That Board decision noted that the initial claim for a 
nervous condition was denied in July 1974; that claims 
to reopen later were denied in August 1976 and, subsequent to 
some development, again in November 1981; but that those VA 
regional office (VARO) determinations were not timely 
appealed.

An additional claim to reopen was submitted on October 31, 
1983, along with private medical evidence, and service 
connection was established for PTSD in a January 1984 rating 
decision.  The VARO assigned a 30 percent rating, 
effective October 31, 1983, the date of receipt of the 
petition to reopen the claim.  The movant appealed that 
assigned effective date determination, and his claims were 
denied in the December 1984 Board decision at issue.

The law extant at that time, as indicated in the December 
1984 Board decision, provided that "the effective date of an 
award of disability compensation of service connection based 
on a claim reopened after final disallowance shall be the 
date of receipt of the reopened claim, or the date 
entitlement arose, whichever is the later.  38 U.S.C. § 3010, 
38 C.F.R. § 3.400(q)."  

The record as it existed at the relevant time in question, 
December 1984, discloses that the reopened claim and the 
private medical evidence mentioned above indeed was received 
by VA on October 31, 1983.  So the December 1984 Board 
decision correctly applied the law at the time, to the 
evidence that was on file as of the date of that decision.

Bear in mind that, as alluded to earlier, a mere disagreement 
with how the evidence was weighed or evaluated, 38 C.F.R. 
§ 20.1403(d), or even subsequent evidence showing a changed 
medical diagnosis, does not constitute CUE.  38 C.F.R. 
§ 20.1403(d).  For a CUE showing to be made, the moving party 
would have to show some "kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different, but for 
the error."  38 C.F.R. § 20.1403(a).  For example, the 
moving party would need to show that the RO actually received 
his claim (i.e., petition to reopen) prior to 
October 31, 1983.  But this simply is not indicated.  Neither 
is it shown that he timely appealed any of the RO's earlier 
decisions, so they became final and binding on him based on 
the evidence of record when they were made.

The veteran, here, essentially is arguing with his perceived 
unfairness of VA's laws and regulations governing the 
assignment of his effective date.  But regardless of his 
personal opinion of whether these laws and regulations are 
just, they were correctly applied to the specific facts; that 
much is undisputable.  And to the extent he is contending 
that the new, rather recently submitted, evidence he has 
presented should grant him retroactive benefits, this also 
does not amount to CUE because he is asking the Board to do 
the impossible-that is, consider evidence that simply was 
not available when the Board decided his claim many years 
ago, in December 1984.  Only the record then matters; 
hindsight, as they say, is 20/20, but this cannot serve as a 
basis for a finding of CUE in the Board's earlier decision.


ORDER

The veteran's motion to revise or reverse the Board's 
December 1984 decision denying an effective date earlier than 
October 31, 1983, for the award of service connection for 
PTSD, on the basis of CUE, is denied.



                       
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



